DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Response to Amendment
  This Office Action is in response to Applicant’s amendment filed 11/23/2021 wherein Claims 19 and 27 are amended, no new claims are added, no claims are canceled, and claims 22 and 28 are previously withdrawn. Therefore, claims 19-28 are currently pending wherein claims 22 and 28 are withdrawn.
The Applicant’s amendments to the Specification have overcome each and every specification objection previously set forth in the Final Rejection 10/25/2021. Therefore, each and every specification objection set forth in the Final Rejection is withdrawn at this time.
The Applicant’s amendments to the Claims have overcome each and every claim objection previously set forth in the Final Rejection 10/25/2021. Therefore, each and every claim objection set forth in the Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 11/23/2021, with respect to the 35 U.S.C. 103 rejection of claims 19-21 and 24 have been fully considered and are persuasive.  The rejection of claims 19-21 and 24 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cameron et al. (US 4,957,489).
Applicant’s arguments, see page 10, filed 11/23/2021, with respect to the 35 U.S.C. 103 rejection of claims 23 and 25-27 have been fully considered and are persuasive.  The rejection of claims 23 and 25-27 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cameron et al. (US 4,957,489) in view of Haindl (US 6,537,253).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (US 4,957,489; hereinafter Cameron).
With regards to claim 19, Cameron discloses (Figs. 8-12b) a method for inserting a catheter (140, 146) into a vein of a patient (see Col. 6, lines 16-44 “The catheter device of FIGS. 8, 9, and 10 is inserted through the skin of a patient and into a blood vessel” wherein a vein is a type of blood vessel), said method comprising: 
advancing a distal tip (see Fig. 8 near 160) of a needle (160) on a housing (112, 110, 110’) into the vein (see Col. 6, lines 16-44 “The catheter device of FIGS. 8, 9, and 10 is inserted through the skin of a patient and into a blood vessel” wherein a vein is a type of blood vessel), wherein a catheter (140, 146) is disposed within a lumen of the needle while the (see Figs. 11a-12b, Col. 6, lines 16-44 “Once the tip of the needle has been properly located in the vessel, blood will flow through the needle and catheter”, and Col. 6, line 59-Col. 7, line 7 “it is further possible to withdrawn the catheter inside the needle or even completely inside the housing prior to needle insertion”); 
advancing a distal port (see Fig. 11a near 140) of the catheter from the needle into the vein of the patient (see Col. 6, lines 16-44 “the catheter cannula 140 is threaded into the blood vessel” wherein a vein is a type of blood vessel); 
retracting the distal tip of the needle over the catheter and maintaining the distal tip of the needle in the housing while the distal port of the catheter remains in the vein of the patient (see Figs. 12a-12b and Col. 6, lines 45-58 “Figs. 12a-12b illustrate the catheter device after the needle has been retracted from the insertion site…after the needle 160 is fully withdrawn and split, it is located inside the housing as shown in Fig. 12b…remain in its emplacement in the patient”); 
securing the housing to the patient while the distal tip of the needle remains in the housing (see Col. 3, line 61 – Col. 4, line 6 “The taping wings 42…the wings to be taped immediately adjacent the insertion side when the catheter is fully inserted into the body”. The Examiner notes that in Figs. 8-12b contains the reference numeral 142, which annotate taping wings as Col. 5, lines 50-55 recites “A further embodiment of the present invention is shown in Figs. 8, 9, and 10. The reference numerals used in these FIGURES are incremented by 100 as compared with reference numerals used in the previous FIGURES to refer to components which perform substantially the same function in the several embodiments”. Therefore, reference numeral 142 refers to taping wings which secure the housing to the patient while the distal tip of the needle remains in the housing.) and 
(see Col. 3, lines 53-60 “tubing from a fluid source”) to a connector (see Col. 3, lines 53-60 “female luer 48”) in fluid communication with a lumen of the catheter (see Col. 3, lines 53-60 “At the proximal end of the tubing 46 is a female luer 48 having luer lugs 47 at the proximal end…tubing from a fluid source is attached to the luer to supply fluid to the patient”. The Examiner notes that in Figs. 8-12b contains the reference numeral 146, which annotates tubing as Col. 5, lines 50-55 recites “A further embodiment of the present invention is shown in Figs. 8, 9, and 10. The reference numerals used in these FIGURES are incremented by 100 as compared with reference numerals used in the previous FIGURES to refer to components which perform substantially the same function in the several embodiments”. Therefore, it can be concluded that the proximal end of the tubing 146 would have a female luer 48 at the proximal end which is attached to tubing from a fluid source in order to supply fluid to the patient.) while the distal tip of the needle remains protected in the housing (see Fig. 12b, which shows the distal tip of the needle remaining protected in the housing).
With regards to claim 20, Cameron discloses the claimed invention of claim 19, and Cameron further discloses (Figs. 8-12b) that the method further comprises delivering fluid to the patient though the fluid delivery tube (see Col. 3, lines 53-60 “tubing from a fluid source”) while the housing (110, 110’, and 112) remains secured to the patient (see Col. 3, lines 53-60 “At the proximal end of the tubing 46 is a female luer 48 having luer lugs 47 at the proximal end…tubing from a fluid source is attached to the luer to supply fluid to the patient”.).
With regards to claim 23, Cameron discloses the claimed invention of claim 19, and Cameron further discloses (Figs. 8-12b) that the fluid delivery tube (see Col. 3, lines 53-60 “tubing from a fluid source”) is attached to a luer (see Col. 3, lines 53-60 “female luer 48”)  on a proximal end of the catheter (140, 146) (see Col. 3, lines 53-60 “At the proximal end of the tubing 46 is a female luer 48 having luer lugs 47 at the proximal end…tubing from a fluid source is attached to the luer to supply fluid to the patient”. The tubing 146 is similar to tubing 46 as explained within Col. 5, lines 50-55. Therefore the fluid delivery tube is attached to a luer on a proximal end of the catheter. ).
With regards to claim 24, Cameron discloses the claimed invention of claim 19, and Cameron further discloses (Figs. 8-12b) that the method further comprises locking the catheter (140, 146) to the housing (112, 110, 110’) after the catheter has been fully advanced (see Col. 6, lines 16-44 “the catheter cannula 140 is threaded into the blood vessel by advancing the needle threading slide 182 in the distal direction. Advancement of the slide 182 causes the arm 188 to push the catheter cannula forward by pushing against the proximal end of the junction 144. Inadvertent rearward motion of the catheter cannula relative to the needle…is prevented by the engagement of the leaves 184, 184’ with the teeth 186, which do not allow the needle threading slide to travel in the proximal direction” wherein this engagement is locking the catheter to the housing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Haindl (US 6,537,253).
With regards to claim 21, Cameron teaches the claimed invention of claim 19, however, Cameron is silent with regards to the step of retracting the needle over the catheter comprises releasing a constrained spring to axially translate the needle relative to the catheter.
Nonetheless, Haindl teaches (Figs. 15-16) the step of retracting the needle (3) over the catheter (2) comprises releasing a constrained spring (34) to axially translate (see Figs. 15-16) the needle relative to the catheter (see Col. 7, lines 15-44 “the slider 6 is spring-loaded opposite the piercing direction by a spring 34…the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position shown in Fig. 16”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for inserting a catheter of Cameron with a teaching of Haindl such that the method further comprises the step of retracting the needle over the catheter comprises releasing a constrained spring to axially translate the needle relative to the catheter. One of ordinary skill in the art would accomplish this by replacing the needle assembly 172 of Cameron with the slider 6 and spring 34 of Haindl. As the slider 6 of Haindl is retracted by the spring 34 of Haindl, the hook 37 of the slider 6 of Haindl would engage with the engagement teeth 130’ of Cameron thus maintaining the operation of the catheter being withdrawn inside the housing 110, 110’, 112 at different positions. One of ordinary skill in the art would have been motivated to make this modification, as Haindl teaches that retracting the needle over the catheter by releasing a constrained spring as a means to protect the catheter against damage from the sharp front end of the cannula/needle because keeping the cannula/needle inside the housing avoids relative motion of cannula/needle and the catheter (see Col. 7, line 15-29 of Haindl). 

With regards to claim 25, the method of Cameron and Haindl teaches the claimed invention of claim 21, however, Cameron is silent with regards to the method comprising releasing the constrained spring to axially translate the needle relative to the catheter occurs automatically after the catheter has been fully advanced.
Nonetheless, Haindl further teaches (see Figs. 15-16) that the method comprising releasing the constrained spring (34) to axially translate the needle (3) relative to the catheter (2) occurs automatically after the catheter has been fully advanced (see Col. 7, lines 37-44 “the cannula system of FIGS. 15 and 16 is operated in the same manner as that of FIGS. 1 through 9 except that the manual return of slider 6 is replaced by the force exerted by the spring 34” wherein the force exerted by the spring is automatic; and see Figs. 6-9 which show that after the catheter 2 has been fully advanced the needle 3 is axially translated relative to the catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Cameron and Haindl with a further teaching of Haindl such that the method further comprises the step of releasing the constrained spring to axially translate the needle relative to the catheter occurs automatically after the catheter has been fully advanced. One of ordinary skill in the art would have been motivated to make this modification, as Haindl teaches that because the cannula system upon insertion of the catheter into the tissue remains on said catheter and may not be detached from it, the handling of the cannula system is substantially simplified and requires less time (see Col. 5, line 66- Col. 6, line 2 of Haindl)
With regards to claim 26, the method of Cameron and Haindl teaches the claimed invention of claim 25, however, Cameron is silent with regards to the constrained spring comprises a constrained coil spring disposed coaxially over the needle held in place by a locking mechanism that is disengaged after the catheter has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract.
Nonetheless, Haindl further teaches (Figs. 15-16) the constrained spring (34) comprises a constrained coil spring (see Fig. 15, which shows the spring as a coil spring) disposed coaxially over the needle (3) held in place by a locking mechanism (35, 36, 37, 38; and see Col. 7, lines 15-29) that is disengaged after the catheter (2) has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract (see Col. 7, lines 15-29 “An arm 35 is configured at the slider 6 and by its end projects through an aperture 36 into the front part of the housing 7, this arm furthermore comprising a hook 37 engaging from behind a front edge 38 of the housing 7 and in this manner keeping the slider 6 against the loading of the spring 34 in the position shown in FIG. 10. The arm 35 is resilient and accordingly the pressure of the hook may be disengaged from the front edge 38 and as a result the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position shown in FIG. 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Cameron and Haindl with a further teaching of Haindl such that the constrained spring comprises a constrained coil spring disposed coaxially over the needle held in place by a locking mechanism that is disengaged after the catheter has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract. One of ordinary skill in the art would have been motivated to make this 
With regards to claim 27, the method of Cameron and Haindl teaches the claimed invention of claim 26, however, Cameron is silent with regards to the locking mechanism comprises a releasable latch, wherein the catheter releases the releasable latch to allow the needle to retract when the catheter is fully advanced within the needle lumen.
Nonetheless, Haindl further teaches (Figs. 15-16) that the locking mechanism (35, 36, 37, 38) comprises a releasable latch (37), wherein the catheter (2) releases the releasable latch to allow the needle (3) to retract when the catheter is fully advanced within the needle lumen (see Col. 7, lines 15-29 “An arm 35 is configured at the slider 6 and by its end projects through an aperture 36 into the front part of the housing 7, this arm furthermore comprising a hook 37 engaging from behind a front edge 38 of the housing 7 and in this manner keeping the slider 6 against the loading of the spring 34 in the position shown in FIG. 10. The arm 35 is resilient and accordingly the pressure of the hook may be disengaged from the front edge 38 and as a result the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position shown in FIG. 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Cameron and Haindl with a further teaching of Haindl such that the locking mechanism comprises a releasable latch, wherein the catheter releases the releasable latch to allow the needle to retract when the catheter is fully 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783